Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 1 of 19                      PageID #: 422



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 ____________________________________
                               )
 BRENDA SMITH,                 )
                               )
               Plaintiff,      )
                               )
          v.                   )                        Docket No. 1:18-cv-00352-NT
                               )
 AROOSTOOK COUNTY and SHAWN D. )
 GILLEN,                       )
                               )
               Defendants.     )
                               )


   MOTION OF MAINE MEDICAL ASSOCIATION ET AL FOR LEAVE TO FILE
     AMICI CURIAE BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR A
                     PRELIMINARY INJUNCTION

         As preeminent associations comprised of leaders in the fields of medicine,

  behavioral health, and addiction medicine, Amici respectfully seek leave to file the attached

  Amici Curiae brief (“Brief”) in support of plaintiff’s motion for a temporary restraining

  order and preliminary injunction.

         Amici believe their expertise regarding the treatment of Opioid Use Disorder

  (“OUD”) with medication-assisted therapy (“MAT”) would provide the Court with

  detailed understanding of the state of research into the relative benefits and risks associated

  with various types of OUD treatment, including the scientific consensus on the efficacy of

  MAT maintenance programs versus the Defendants’ current regimen.

         Amici briefs are appropriate when the Amici have unique information or

  perspective that can help the court beyond the help that the lawyers for the parties are able

  to provide. See Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND

  PROCEDURE § 3975 (4th ed.). This Court has inherent authority to accept amici
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 2 of 19                      PageID #: 423



  submissions, and the Brief of these Amici meets these standards. See, e.g., Verizon New

  England, Inc. v. Maine Pub. Utils. Comm’n, 229 F.R.D. 335, 338 (D. Me. 2005).

          Granting leave to file this Brief will not prejudice the defendants, as the results of

  evidence-based clinical research cannot, by nature, be prejudicial to the truth. Thus, based

  upon the insights these Amici are able to share, this Court should grant Amici’s motion for

  leave to file their Brief.

                                        Respectfully Submitted,

                                        MAINE MEDICAL ASSOCIATION ET AL

                                        By Their Attorneys,


 /s/ Richard L. O’Meara                         /s/ Joel K. Goloskie__________
 Richard L. O’Meara, Bar No. 3510               Joel K. Goloskie (MA BBO# 675806)
 MURRAY, PLUMB & MURRAY                         Meagan L. Thomson (MA BBO#696711)
 75 Pearl Street, P.O. Box 9785                 PANNONE LOPES DEVEREAUX & O’GARA LLC
 Portland, ME 04104-5085                        One International Place, Suite 1400
 (207) 773-5651                                 Boston, MA 02110
 romeara@mpmlaw.com                             Ph: 617.535.7724
                                                Fax: 866.353.5020
                                                jgoloskie@pldolaw.com
                                                mthomson@pldolaw.com


                                CERTIFICATE OF SERVICE

         I certify that on January 30, 2019, I electronically filed the foregoing Motion for

 Leave to File Amici Curiae Brief in Support of Plaintiffs’ Motion for Preliminary

 Injunction with the Clerk of Court using the CM/ECF system, which will send notification

 of such filing to all counsel of record.


                                                /s/ Richard L. O’Meara_____
                                                Richard L. O’Meara




                                                2
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 3 of 19    PageID #: 424




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

 ____________________________________
                               )
 BRENDA SMITH,                 )
                               )
               Plaintiff,      )
                               )
           v.                  )           Docket No. 1:18-cv-00352-NT
                               )
 AROOSTOOK COUNTY and SHAWN D. )
 GILLEN,                       )
                               )
               Defendants.     )
                               )


     AMICI CURIAE BRIEF OF MAINE MEDICAL ASSOCIATION ET AL IN
   SUPPORT OF PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 4 of 19                                                   PageID #: 425




                                              TABLE OF CONTENTS

  INTRODUCTION ................................................................................................................ 1

  STATEMENT OF INTEREST OF AMICI CURIAE .......................................................... 2

  STATEMENT OF THE ISSUE ........................................................................................... 3

  SUMMARY OF THE ARGUMENT ................................................................................... 3

  ARGUMENT ....................................................................................................................... 4

    I.            Withdrawal Programs Lead to Avoidably High, Unacceptable Rates of
                  Relapse, Overdose and Death                                                                                     4

                A.            OUD is a Chronic Brain Disease........................................................... 4

                B.            Detoxification-alone is a Dangerously Outdated Model ....................... 5

                C.            MAT-assisted Programs are Effective in Avoiding Relapse
                              and Saving Lives ................................................................................... 6

                D.            Maintenance Programs Save Lives While Withdrawal Programs
                              are Largely Ineffective .......................................................................... 6

    II.           The Defendants’ Non-MAT Withdrawal Program is Not Commensurate
                  with Modern Medical Science or Prudent Professional Standards7

                   A.         The Defendants Ignore the Potential Deleterious Effects of
                              Providing Inmates with Benzodiazepine ............................................... 7

                              i.        The Defendants Ignore the Potential Deleterious Effects of
                                        Providing Inmates with Benzodiazepine ................................... 7

                              ii.       Benzodiazepines are Highly Addictive ..................................... 9

                   B.         The Defendants’ Opiate Withdrawal Practices Directly Contradict
                              Recommendations and Guidance Provided by the FDA ..................... 10

                   C.         Substantial Deference Should Not Extend to Programs Contrary
                              to Modern Medical Science or Prudent Professional Standards ......... 12

  CONCLUSION .................................................................................................................. 13

  CERTIFICATE OF SERVICE ........................................................................................... 15




                                                                 i
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 5 of 19                    PageID #: 426




                                       INTRODUCTION

         Amici are preeminent associations comprised of leaders in the fields of medicine,

 behavioral health, and addiction medicine. They have knowledge and expertise relevant to

 the interface of criminal justice and Opioid Use Disorder (“OUD”), and seek to educate the

 Court about the most current medical science and professional standards that inform the

 issues presently before this Court.

         Our nation is gripped by an opioid epidemic that claimed more than 49,000 lives in

 2017.    Drug overdose is now the leading cause of death for those under 50. A

 disproportionately large percentage of incarcerated persons have opioid use disorder, many

 with a co-occurring mental illness. There is medical consensus that OUD is a chronic brain

 disease that is characterized by continued use of opioids despite negative consequences, and

 that ineffectively-treated OUD results in a high rate of relapse and overdose. Decades of

 research shows that Medication Assisted Treatment (“MAT”) is the most effective treatment

 modality for OUD, and that opioid agonist maintenance therapy, using a medication such as

 methadone or buprenorphine, is far more effective at preventing relapse and saving lives than

 are withdrawal programs. Furthermore, there is no research supporting withdrawal or

 detoxification programs alone, especially those that do not include MAT (such as that run by

 the Defendants) as sufficient treatment for opioid use disorder.

         Three FDA-approved drugs currently exist to provide MAT, and the current standard

 of research and clinical guidelines states that the most effective MAT modality varies from

 person to person. Accordingly, altering an individual’s prescribed course of MAT for

 nonclinical reasons (including by substituting one medication for another) could result in the

 individual receiving substandard treatment, and thus facing an increased risk of relapse.

 Simply put, ceasing ongoing buprenorphine treatment and imposing the defendants’ non-
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 6 of 19                    PageID #: 427



 MAT based, forced withdrawal program on this plaintiff is entirely contrary to the current

 research and clinical standards.


                   STATEMENT OF INTEREST OF AMICI CURIAE

        The Maine Medical Association (“MMA”) is a professional association of more

 than 4,300 physicians, residents, and medical students in Maine, whose mission is to support

 Maine physicians, advance the quality of medicine in Maine, and promote the health of all

 Maine citizens. The MMA is Maine’s largest physician professional organization and

 represents physicians in all medical specialties and practice settings. The MMA represents

 Maine in the federation of the American Medical Association (“AMA”). The MMA has a

 strong interest in this litigation because it has been actively engaged in policy advocacy and

 education about the Opioid Use Disorder crisis, including increasing access to medication-

 assisted treatment in Maine.

        The Northern New England Society of Addiction Medicine (“NNESAM”) is a

 statewide medical organization providing education, leadership, and support for physicians,

 trainees and allied health professionals in support of excellence in care of people with

 substance use disorders and of access to such care for all. NNESAM is a chapter of the

 American Society of Addiction Medicine, the flagship organization in the field of addiction

 medicine and the publisher of The National Practice Guideline for the Use of Medications

 in the Treatment of Addiction Involving Opioid Use.

        The Maine Association of Psychiatric Physicians (“MAPP”) is the Maine district

 branch of the American Psychiatric Association (“APA”) and the only professional

 organization of psychiatry and psychiatrists dedicated to the State of Maine. Its mission is

 to improve the treatment, rehabilitation and care of persons with mental disorders, to provide

 leadership and to promote and advocate for the professional interests of its members and
                                               2
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 7 of 19                    PageID #: 428



 patient care. The MAPP has a strong interest in this litigation because it has been actively

 engaged in policy advocacy and education about mental health in general and the Opioid

 Use Disorder crisis in particular, including increasing access to medication-assisted

 treatment in Maine.


                               STATEMENT OF THE ISSUE

        Whether a correctional facility’s policies for patients with Opioid Use Disorder,

 which unilaterally impose a non-MAT, forced withdrawal program on all incarcerated

 individuals with Opioid Use Disorder, and which impose cessation of all existing MAT

 regimens, is commensurate with modern medical science and of a quality acceptable within

 prudent professional standards.


                            SUMMARY OF THE ARGUMENT

        There is consensus within the global medical community that OUD is a disease

 involving alteration of neural circuitry in the brain. There is medical consensus that the most

 effective treatment regimens for OUD include MAT, and there is incredibly robust data

 demonstrating the effectiveness of methadone maintenance programs in reducing mortality.

 As many persons with OUD fail to recover on originally-prescribed medications, there is

 also medical consensus that the most effective form of MAT varies from person to person.

        While research shows that MAT-based withdrawal programs are largely ineffective

 in preventing relapse and are thus not within the standard of care for OUD treatment, no

 research has found non-MAT based withdrawal programs, like that operated by the

 defendants, to have any meaningful success in preventing relapse. Here, the defendants do

 not utilize any MAT during detoxification, instead adhering to an Opiate Withdrawal

 Protocol that includes an 11-day regime of Central Nervous System (“CNS”) depressants,


                                               3
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 8 of 19                     PageID #: 429



 thereby requiring the cessation of all existing MAT regimens upon entry to the facility.

 Patients do not leave the facility with additional medication, a referral to a physician

 providing MAT for their opioid use disorder, or even a prescription.

         The Plaintiff has been in recovery for approximately 10 years. While she relapsed

 on initially prescribed MAT medications, she has remained in remission and recovery while

 on her currently-prescribed regimen of buprenorphine. This is consistent with the literature,

 which shows methadone and buprenorphine are first-line treatments that are proven to reduce

 mortality. In fact, the literature shows that the odds of relapse from the Defendants’ type of

 Opiate Withdrawal Protocol, rather than allowing continuation of a clinically appropriate

 MAT such as buprenorphine, make it likely that the Plaintiff will relapse shortly after being

 released back into the community, if she does not do so even before leaving the correctional

 facility.

         Accordingly, Amici believe that the Defendants’ Opiate Withdrawal Protocol, which

 provides non-MAT detoxification, and which prohibits methadone or buprenorphine

 prescribing, places the Plaintiff at significant, unnecessary risk of relapse, and thus is not

 commensurate with modern medical science or of a quality acceptable within prudent

 professional standards.


                                        ARGUMENT

 I.      Withdrawal Programs Lead to Avoidably High, Unacceptable Rates of
         Relapse, Overdose, and Death.

                OUD is a Chronic Brain Disease.

         Prevailing understandings of neuroscience continue to support the brain disease

 model of addiction.1      In fact, the American Psychiatric Association’s Diagnostic and

 1
  Volkow et al., Neurobiological Advances from the Brain Disease Model of Addiction, N Engl J
 Med 2016;374:363-71.
                                                4
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 9 of 19                       PageID #: 430



 Statistical Manual of Mental Disorders—the leading authority on mental disorders—states

 that "[a]n important characteristic of substance use disorders is an underlying change in brain

 circuits."2 In the introductory page to a 2016 report on alcohol, drugs and health by the U.S.

 Surgeon General, no less than the Secretary of the U.S. Department of Health and Human

 Services states that “addiction is a chronic neurological disorder and needs to be treated as

 other chronic neurological conditions are.”3 OUD is similar to that of other chronic relapsing

 conditions such as diabetes and hypertension.4

                  Detoxification-alone is a Dangerously Outdated Model.

           The clinical course of OUD involves periods of exacerbation and remission, but the

 underlying vulnerability never disappears.5 The concept of an OUD sufferer “getting clean”

 by detoxication alone after a period of withdrawal is an outdated model, inconsistent with

 the current literature.6 Accordingly, the underlying change in brain circuitry arising from

 OUD carries a grave risk of potentially-fatal relapse if ineffectively treated: the opioid

 epidemic, as noted, claimed an average of 115 lives per day in 2016.7




 2
  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th
 ed.), p. 483 (2013) (commonly referred to as the “DSM-5”).
 3
  U.S. Department of Health and Human Services. Facing Addiction in America: The Surgeon
 General’s Report on Alcohol, Drugs, and Health, 2016, Intro. by Secretary Sylvia Mathews
 Burwell, p. I, avail. at:
 https://www.surgeongeneral.gov/library/2016alcoholdrugshealth/index.html.
 4
     Shukit MA. Treatment of opioid use disorders. N Engl J Med 2016; 375;4(357).
 5
  Id. (citing O’Brien CP. Drug addiction. In: Brunton L, Chabner B, Knollman B, eds. Goodman
 & Gilman’s the pharmalogical basis of therapeutics. 12th ed. New York: McGraw-Hill, 2011:649-
 66).
 6
     See Id.
 7
  Samet JH, Botticelli M, Bharel M. Methadone in primary care—one small step for Congress, one
 giant leap for addiction treatment. N Engl J Med 2018; 379;1:7.
                                                  5
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 10 of 19                    PageID #: 431



                 MAT-assisted Programs are Effective in Avoiding Relapse and Saving
                 Lives.

         MAT is an evidence-based approach to OUD treatment that focuses on medical

  therapy, in the form of an opioid agonist or antagonist, often combined with counseling and

  recovery support.8 Decades of research have demonstrated the efficacy of medications such

  as methadone and buprenorphine in improving remission rates and reducing both medical

  complications and the likelihood of overdose death.9

         Methadone and buprenorphine are opioid agonists: they substitute themselves for the

  more dangerous and addictive forms of opioids in a manner that helps the patient’s re-wired

  brain avoid relapse.    Opioid agonists are commonly used in both maintenance and

  detoxification purposes.10 Antagonist medications, by contrast, reduce a OUD patient’s

  “high” from opioid ingestion, and thus attempt to weaken the stimulus-reward mechanism

  leading to continued use.

                 Maintenance Programs Save Lives While Withdrawal Programs are
                 Largely Ineffective.

         MAT maintenance programs are the current standard of care in the treatment of OUD.

  MAT maintenance programs provide a steady dose of methadone or buprenorphine, such

  that the patient can avoid the craving for illicit opioids and successfully engage with the

  activities of daily life.   Maintenance programs using an agonist like methadone or

  buprenorphine have demonstrably better outcomes than withdrawal (“detox”) programs for

  important patient-centered outcomes such as overdose death, rates of communicable disease,


  8
   Dunlap B, Cifu AS. Clinical management of opioid use disorder. JAMA Clinical Guidelines
  Synopsis. JAMA Vol. 316, No. 3. (July 19, 2016).
  9
   Wakeman SE, Barnett ML. Primary care and the opioid-overdose crisis – buprenorphine myths
  and realities. N Engl J Med 2018 379;1(1).
  10
   Stotts AL, Dodrill CL, Kosten TR. Opioid dependence treatment: options in recovery. Expert
  Opin Pharmacother, 2009 Aug; 10(11):1727.
                                               6
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 11 of 19                        PageID #: 432



  retention in treatment, and relapse.11 Multiple studies of withdrawal programs demonstrate

  that the majority of patients relapse with withdrawal management alone, even with tapering

  with opioid agonist medications to alleviate withdrawal symptoms.12 One 2010 prospective

  cohort study of 109 patients discharged from residential detoxification treatment showed that

  91% of patients relapsed, with 59% relapsing in the first week.13

  II.        The Defendants’ Non-MAT Withdrawal Program is Not Commensurate with
             Modern Medical Science or Prudent Professional Standards.

                    The Defendants Ignore the Potential Deleterious Effects of Providing
                    Inmates with Benzodiazepine.

                    i. The Defendants’ Program in Insufficiently Matched to Individual
                       Needs.

             All persons actively suffering or recovering from OUD who enter incarceration by

  the Defendants receive the same, one-size-fits-all Opiate Withdrawal Protocol. This is true

  regardless of whether these individuals: 1) are on a prescribed MAT maintenance regimen

  when they present for incarceration, 2) are successfully avoiding relapse on that prescribed

  regime, or 3) have relapsed on other prescribed regimes in the past.

             The U.S. Surgeon General’s 2016 report cited above states that “[t]he treatment plan

  and goals should be person-centered and include strength-based approaches.” “Tailoring

  treatment to the patient’s specific needs increases the likelihood of successful treatment.”

  “[T]he research clearly demonstrates that opioid antagonist therapy leads to better treatment


  11
    Dunlap B, Cifu, AS. Clinical management of opioid use disorder. JAMA Clinical Guidelines
  Synopsis. JAMA Vol. 316, No. 3. (July 19, 2016) (citing Mattick RP, Breen C,Kimber J, Davoli M.
  Buprenorphine maintenance vs placebo or methadone maintenance for opioid dependence.
  Cochrane Database Syst Rev. 2014;(2):CD002207; also citing MacArthur GJ, Minozzi S, Martin
  N, et al. Opiate substitution treatment and HIV transmission in people who inject drugs. BMJ
  2012;345(3:e5945-e5945).
  12
       Id.
  13
     Id. (citing Smyth BP, Barry J, Keenan E, Ducray K. Lapse and relapse following inpatient
  treatment of opioid dependence. Ir Med J. 2010;103(6):176-179.
                                                   7
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 12 of 19                        PageID #: 433



  outcomes compared to behavioral treatments alone.”

          The National Institutes of Health’s National Institute on Drug Abuse, in its online

  publication entitled Principles of Drug Abuse Treatment for Criminal Justice Populations—

  A Research-Based Guide, advises correctional facilities that “[o]ne of the goals of treatment

  planning is to match evidence-based interventions to individual needs at every stage of drug

  treatment.” “[T]he effectiveness of drug treatment depends on both the individual and the

  program, and on whether interventions and treatment services are available and appropriate

  for the individual’s needs.”

          NIH also advises correctional facilities that “[w]hile individuals progress through

  drug abuse treatment at different rates, one of the most reliable findings in treatment research

  is that lasting reductions in criminal activity and drug abuse are related to length of treatment.

  Generally, better outcomes are associated with treatment that lasts longer than 90 days, with

  treatment completers achieving the greatest reductions in drug abuse and criminal behavior.”

  The Defendants’ Opiate Withdrawal Protocol is discontinued after a maximum of 11 days:

  far less than the ninety-day minimum advised by the NIH.

          An article in the American Medical Association’s AMA Journal of Ethics reinforces

  the dangers of forcibly withdrawing stable patients from an opioid agonist therapy.            As

  twelve percent of jail inmates report using opioids regularly (compared to a reported non-

  medical use by 1.8 percent of non-incarcerated persons), a program that ignores a patient’s

  success on agonist maintenance therapy and forcibly withdraws stable patients is by all

  standards ethically concerning, and in many cases may prove life-threatening.

          Importantly, the consensus of the literature does not support the use of

  benzodiazepines, such as Lorazepam, for opioid withdrawal. Although benzodiazepines

  continue to be the mainstay of treatment in alcohol withdrawal, providing highly significant

                                                  8
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 13 of 19                     PageID #: 434



  reduction in seizures and delirium,14 the same outcomes are not consistently found in the

  treatment of opioid withdrawal. The Defendants have provided no research or information

  to support their implementation of titrated benzodiazepine treatment for inmates

  experiencing opioid withdrawal.

         The Defendants’ Opiate Withdrawal Protocol ignores respect for patient autonomy,

  limits access to evidence-based care, and results in negative outcomes for individuals,

  communities, and society. In light of the scientific evidence, withholding effective medical

  treatment with opioid agonist therapy from people with addiction is ethically questionable in

  any context.    To do so during a public health crisis that disproportionately affects

  incarcerated persons is unconscionable.

                 ii. Benzodiazepines are Highly Addictive.

         The Defendants contend that their Opiate Withdrawal Protocol—which only purports

  to treat some symptoms of opioid withdrawal as opposed to the underlying addiction and

  cravings—is sufficient treatment for all inmates experiencing withdrawal. Specifically, the

  Defendants contend that all inmates are assessed for the risk of opiate withdrawal symptoms

  using the “widely-accepted” Clinical Opiate Withdrawal Scale (“COWS”). If an inmate

  scores high enough on the COWS, they are provided a titrated prescription of Lorazepam

  over an 11-day period to alleviate symptoms of withdrawal, specifically anxiety.

         Lorazepam is a benzodiazepine, a type of prescription sedative commonly prescribed

  for anxiety or to help with insomnia.15 Benzodiazepines work to calm or sedate a person, by



  14
    Chad A. Asplund, MD, Jacob W. Aaronson, DO, Hadassah E. Aaronson, DO, 3 Regimens for
  alcohol withdrawal and detoxification, J Fam Pract. 2004 July;53(7):545-554,
  https://www.mdedge.com/jfponline/article/65531/addiction-medicine/3-regimens-alcohol-
  withdrawal-and-detoxification/page/0/1#bib14.
  15
    National Institute on Drug Abuse, Benzodiazepines and Opioids,(revised March 2018),
  https://www.drugabuse.gov/drugs-abuse/opioids/benzodiazepines-opioids.
                                                 9
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 14 of 19                   PageID #: 435



  raising the level of the inhibitory neurotransmitter GABA in the brain.16          However,

  benzodiazepine has been found to be highly addictive, and can lead to severe withdrawal. 17

  There is a growing concern that the overprescribing and overconsumption of

  benzodiazepines is a “hidden epidemic” in the United States.18 Between 1996 and 2013, the

  number of adults who filled a benzodiazepine prescription increased by 67 percent, from 8.1

  million to 13.5 million.19 Through their established Opioid Withdrawal Protocol that

  incorporates benzodiazepines, the Defendants are denying inmates MAT medication proven

  to aid in long term opioid recovery, while simultaneously introducing an equally—if not

  more so—addictive and dangerous drug that has not been shown to benefit individuals

  experiencing opioid withdrawal.       Such practices cannot reasonably be considered

  commensurate with modern medical science or prudent professional standards.

                   The Defendants’ Opiate Withdrawal Practices Directly Contradict
                   Recommendations and Guidance Provided by the FDA.

             The Defendants’ Opiate Withdrawal Protocol is in direct conflict with the

  recommendations and guidance issued by the FDA, which suggest that the opioid addiction

  medications buprenorphine and methadone should not be withheld from patients taking

  benzodiazepines. In August 2016, the U.S. Food and Drug Administration (“FDA”) issued

  a Drug Safety Communication in which they warned about the combined use of opioid-

  containing pain or cough medicines with benzodiazepines or other CNS depressants, and



  16
       Id.
  17
    Schumann, John Henning, Benzodiazepines: America's 'Other Prescription Drug Problem,'
  National Public Radio, Inc., (Apr. 26, 2018), https://www.npr.org/sections/health-
  shots/2018/04/26/602213172/benzodiazepines-america-s-other-prescription-drug-problem
  18
    Anna Lembke, M.D., Jennifer Papac, M.D., and Keith Humphreys, Ph.D., Our Other
  Prescription Drug Problem, N Engl J Med 2018; 378:693-695.
  19
       Id.
                                               10
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 15 of 19                      PageID #: 436



  indicated that they would continue to evaluate the evidence regarding combined use of

  benzodiazepines or other CNS depressants with MAT drugs.20 Subsequently, the FDA

  released an additional Drug Safety Communication which unequivocally advised that the

  opioid addiction medications buprenorphine and methadone should not be withheld from

  patients taking benzodiazepines or other drugs that depress the central nervous system

  (“CNS”).21 The report provides in relevant part:

         [T]he U.S. Food and Drug Administration (FDA) is advising that the opioid
         addiction medications buprenorphine and methadone should not be
         withheld from patients taking benzodiazepines or other drugs that depress
         the central nervous system (CNS). The combined use of [buprenorphine
         and benzodiazepines] increases the risk of serious side effects; however, the
         harm caused by untreated opioid addiction can outweigh these risks.
         Careful medication management by health care professionals can reduce
         these risks. (emphasis added)
                                             ...

         Buprenorphine and methadone help people reduce or stop their abuse of
         opioids, including prescription pain medications and heroin. Methadone and
         buprenorphine have been shown to be effective in reducing the negative
         health effects and deaths associated with opioid addiction and dependency.
         These medications are often used in combination with counseling and
         behavioral therapies, and patients can be treated with them indefinitely.
         Buprenorphine and methadone work by acting on the same parts of the brain
         as the opioid that the patient is addicted to. The patient taking the
         medication as directed generally does not feel high, and withdrawal does
         not occur. Buprenorphine and methadone also help reduce cravings.
                                              ...

         Health care professionals should … [recognize] that patients may require
         MAT medications indefinitely and their use should continue for as long
         as patients are benefitting and their use contributes to the intended
         treatment goals.22 (Emphasis added).

  20
    U.S. Department of Health and Human Services, FDA Drug Safety Communication: FDA warns
  about serious risks and death when combining opioid pain or cough medicines with
  benzodiazepines; requires its strongest warning, U.S. Food & Drug Administration, (Aug. 31,
  2016), https://www.fda.gov/Drugs/DrugSafety/ucm518473.htm.
  21
    U.S. Department of Health and Human Services, FDA Drug Safety Communication: FDA urges
  caution about withholding opioid addiction medications from patients taking benzodiazepines or
  CNS depressants: careful medication management can reduce risks, (Sept. 20, 2017),
  https://www.fda.gov/Drugs/DrugSafety/ucm575307.htm.

                                                11
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 16 of 19                             PageID #: 437



             The FDA Commissioner further acknowledged that MAT “is one of the major pillars

  of the federal response to the opioid epidemic in this country.”23 The Defendants’ Opiate

  Withdrawal Protocol ignores the FDA’s recommendations by prescribing patients in

  withdrawal a titrated dose of benzodiazepines while simultaneously denying inmates access

  to prescribed MAT medications. The Defendants’ Opiate Withdrawal Protocol is in direct

  conflict with the evidence-based recommendations of the FDA, and as such, cannot be

  considered commensurate with modern medical science or prudent professional standards.

                     Substantial Deference Should Not Extend to Programs Contrary to
                     Modern Medical Science or Prudent Professional Standards.

             Given that the literature demonstrates that withdrawal programs are largely

  ineffective in avoiding potentially-fatal relapse even when MAT-based, the defendant’s non-

  MAT based, one-size-fits-all program certainly must fail the test for substantial deference.

  It is insufficiently “commensurate with modern medical science [to be] of a quality

  acceptable within prudent professional standards,” to quote the test for prison-based medical

  services articulated by the U.S. Circuit Court of Appeals for the First Circuit in United States

  v. Derbes.24

             The Derbes decision was further clarified in the Eighth Amendment context in

  Kosilek v. Spencer, which reinforced that the adequacy of medical care is “measured against

  ‘prudent professional standards.’”25 The Defendants contend that the jail’s decision not to


  22
       Id.
  23
    Knopf, Alison, FDA: Keep Patients on Methadone or Buprenorphine, Even if They Test Positive
  for Benzodiazepines, Addiction Treatment Forum, (Dec. 13, 2017),
  http://atforum.com/2017/12/fda-methadone-buprenorphine-benzodiazepines/
  24
       United States v. Derbes, 369 F.3d 579, 583 (1st Cir. 2004) (citations and quotations omitted)).
  25
    Kosilek v. Spencer, 774 F.3d 63, 83, 104 (1st Cir. 2014) (quoting Nunes v. Massachusetts Dept.
  of Correction, 766 F.3d 136, 142 (1st Cir. 2014) (quoting U.S. v. DeCologero, 821 F.2d 39, 43 (1st
  Cir. 1987)); see also Leavitt v. Corr. Med. Servs., Inc., 645 F.3d 484, 497 (1st Cir. 2011).
                                                    12
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 17 of 19                            PageID #: 438



  provide opioid replacement mediation is adequate and entitled to deference.26 However, the

  research cited herein makes it clear that the Defendants’ program falls unacceptably short of

  the modern medical science and prudent professional standards required of prison-based

  medical treatment by United States v. Derbes and its progeny.


                                           CONCLUSION

          The literature demonstrates that withdrawal programs are largely ineffective, even

  when MAT-based. At present, over nine out of ten participants in MAT-based withdrawal

  programs experience relapse, with over half relapsing in the first week. Given that no

  research has shown non-MAT based programs to be effective, and given that the literature

  overwhelmingly holds that treatment programs must be individually tailored to be effective,

  these Amici can state with a certainty appropriate to their positions in the international

  medical and scientific communities that the Defendants’ non-MAT based, one-size-fits-all

  withdrawal program will result in needless episodes of relapse, overdose, and death. In

  addition, the Defendant’s policy of ceasing medically-indicated MAT for treatment of OUD

  represents yet another deviation from the medical standard of care.

          The sweep of substantial deference cannot include programs that fall below the

  current state of the science and professional standards, and thus must be limited to treatment

  regimens that the literature shows to have a reasonable probability of success. Based upon

  the well-vetted research showing that even MAT-based Withdrawal protocols lead to relapse

  in ninety percent of cases, as well as the FDA-issued Drug Safety Communications which

  specifically highlight the harms associated with titrating benzodiazepines while withholding


  26
     DEFENDANTS AROOSTOOK COUNTY AND GILLEN’S PRELIMINARY
  OBJECTION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION (citing Kosilek
  v. Spencer, 774 F.3d 63, 83 (1st Cir. 2014)) (“When evaluating medical care and deliberate
  indifference, security considerations inherent in the functioning of a penological institution must be
  given significant weight.”).
                                                     13
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 18 of 19                          PageID #: 439



  opioid addiction medications, Amici advise this Court that the Defendants’ program is not at

  all “commensurate with modern medical science [or] of a quality acceptable within prudent

  professional standards,”27 such that it fails the test for deference by this Court.

            Accordingly, in the interest of preventing potentially-fatal relapse and overdose, the

  Defendants should be ordered to continue the Plaintiff’s buprenorphine maintenance

  program for the duration of her brief forty-day incarceration.



                                          Respectfully Submitted,

                                          MAINE MEDICAL ASSOCIATION ET AL

                                          By Their Attorneys,

  /s/ Richard L. O’Meara                          _/s/ Joel K. Goloskie__________
  Richard L. O’Meara, Bar No. 3510                Joel K. Goloskie (MA BBO# 675806)
  MURRAY, PLUMB & MURRAY                          Meagan L. Thomson (MA BBO#696711)
  75 Pearl Street, P.O. Box 9785                  Pannone Lopes Devereaux & O’Gara LLC
  Portland, ME 04104-5085                         One International Place, Suite 1400
  (207) 773-5651                                  Boston, MA 02110
  romeara@mpmlaw.com                              Ph: 617.535.7724
                                                  Fax: 866.353.5020
                                                  jgoloskie@pldolaw.com
                                                  mthomson@pldolaw.com




  27
       Derbes, 369 F.3d at 583.
                                                 14
Case 1:18-cv-00352-NT Document 36 Filed 01/30/19 Page 19 of 19                  PageID #: 440



                               CERTIFICATE OF SERVICE

         I certify that on _________________, 2019, I electronically filed the foregoing

  Amici Curiae Brief in Support of Plaintiffs’ Motion for Preliminary Injunction with the

  Clerk of Court using the CM/ECF system, which will send notification of such filing to all

  counsel of record.


                                              ______________________
                                              Richard L. O’Meara




                                              15
